Exhibit 10.1

 

LOGO [g782161snap0002.jpg]

 

STRATEGIC SERVICES AGREEMENT

This, the “Strategic Services Agreement”, is made on this 6th day of August,
2019, to be effective the 12th day of August, 2019 (the “Effective Date”), by
and between GigCapital, Inc. whose current address is 2479 East Bayshore Road
Ste. 200, Palo Alto, CA 94303 (the “Company”), and Walter Bradford Weightman,
hereinafter referred to as the “Strategic Consultant”, which expression shall
unless it be repugnant to the context or meaning thereof, deemed to mean and
include his heirs, legal representatives, liquidators, executors, successors and
assigns. The Company and Strategic Consultant are hereinafter referred to singly
as a “Party” and together as the “Parties”.

WHEREAS, the Strategic Consultant is being appointed by the Company to offer
certain professional services as per requirement of the Company, on the terms
and conditions as set forth below:

NOW, THEREFORE, in consideration of the mutual covenants as set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

  1

Services

The Strategic Consultant shall be appointed by the Company in the capacity
of “Vice President and Chief Financial Officer” to render professional services
as requested by the Company from time to time, in areas related to the benefit
of the business of the Company. The appointment is effective as of the Effective
Date.

 

  2

Term

The term of the Agreement shall be for a period of 1 YEAR commencing on the
Effective Date unless terminated earlier by either side pursuant to Section 3
below. The Company may renew the Agreement at its sole discretion. During the
term of the Agreement, the Strategic Consultant shall report to Dr. Avi Katz,
the President and Chief Executive Officer of the Company.

 

  3

Termination

The Company or the Strategic Consultant may terminate this Agreement by giving
15 DAYS’ written notice to the other Party; provided that either Party may
terminate this Agreement immediately upon written notice to the other Party in
the event of a material breach of this Agreement by such other Party. Upon such
termination, the obligations of both Parties shall come to an end (except those
obligations that expressly survive the termination of this Agreement) and the
Strategic Consultant shall immediately hand over to the Company, all documents,
papers, data, confidential information or any other information obtained by him
during the course of the Agreement and shall fully co-operate with the Company
to ensure a smooth and orderly transition of information, data and records to
the Company.

The Company shall be relieved of any obligation to pay the Strategic Consultant
for any services except for those, which may have been performed up to the date
of termination.

 

1



--------------------------------------------------------------------------------

  4

Relationship

The Strategic Consultant shall perform the services hereunder as an independent
contractor. Except as specifically set forth herein, nothing contained in this
Agreement shall be construed as creating a contract of employment or fiduciary
relationship or partnership between the Parties. This Agreement does not
authorize the Parties to assume, create or undertake any obligation of any kind
expressed or implied, on behalf of or in the name of any of the other Party
without express written consent. The Strategic Consultant shall not have any
right or authority to accept any service of process or to receive any notices on
behalf of the Company or to enter into any commitments, undertakings or
agreements purporting to obligate the Company in any way or to amend, modify or
vary any existing agreements to which the Company is or shall be a party.

 

  5

Compliance with Laws

The Strategic Consultant will be responsible for compliance with applicable
United States federal and state laws, and the applicable laws of any other
country to which he may be deputed. The Strategic Consultant will indemnify the
Company for all costs, including any interest, penalties and legal expenses and
fees that the Company may incur as a result of the Strategic Consultant’s
non-compliance with any laws.

 

  6

Taxes

The Strategic Consultant shall be responsible for charging in the invoice and
payment of any indirect taxes after recovery from the Company as required by the
regulations. All payments to the Strategic Consultant shall be subject to
applicable United States federal, state and local taxes.

 

  a.

Insurance

The Strategic Consultant shall be solely responsible for obtaining medical,
accident and insurance policies and the Company shall have no obligation or
liability with respect to any expenses incurred by the Strategic Consultant
relating to the above-referred risks.

 

  7

Compensation

The Company shall pay to the Strategic Consultant a professional service
compensation rate of USD 5,000 (USD Five Thousand) per month for consulting
services. The Company may pay to the Strategic Consultant additional
compensation, as shall be mutually agreed between the Parties on a case-by-case
basis if, from time to time, the Company requests the Strategic Consultant to
participate in investors meetings, activities and roadshows. The Company will
reimburse the Strategic Consultant for any pre-approved travel-related expenses
incurred in connection with the provision of services hereunder, in writing in
accordance with the Company’s standard policies and procedures in effect from
time to time.

The Strategic Consultant shall submit an invoice for the services rendered by
him at the end of the calendar month and the Company shall make a payment to the
Strategic Consultant within 15 days from the date of receipt of the invoice. The
Strategic Consultant shall submit all receipts evidencing expenses that require
reimbursement for any and all business related expenses for the furtherance and
promotion of the Company and reimbursements will be made within 15 days of
submittal.

 

2



--------------------------------------------------------------------------------

  8

Confidentiality

During the term of this Agreement and thereafter at all times, the Strategic
Consultant shall keep strictly confidential all non-public information regarding
the Company and its business, including information regarding any transactions
or proposed transactions, records and information received by him from the
Company and/or developed or prepared by her, pursuant to this Agreement. The
Strategic Consultant shall sign, or has signed, a Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”), substantially
in the form attached as Exhibit A hereto, on or before the date hereof. In the
event that Strategic Consultant is an entity or otherwise will be causing
individuals in its employ or under its supervision to participate in the
rendering of the Services, Consultant warrants that it shall cause each of such
individuals to execute a Confidentiality Agreement.

 

  9

Performance

Failure on part of the Company, at any time, to require performance of any
provisions of the obligations of the Strategic Consultant set forth in this
Agreement, shall not affect the right to require full performance thereof at any
time thereafter.

 

  10

Engagement

This Agreement is executed based on the individual professional expertise of the
Strategic Consultant and the Strategic Consultant agrees not to assign this
Agreement or any rights or obligations hereunder, to any third party without
prior written consent of the Company.

 

  11

Amendment

No modification, deletion, amendment or variation of any term or provision of
this Agreement shall be of any force or effect, unless stated in writing and
signed by the parties, or in case of a waiver, signed by the Party granting the
waiver. No verbal agreement or understanding or conduct of any nature relating
to the subject matter hereof shall be considered valid and enforceable.

 

  12

Notice

Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile, (d) e-mail, or (e) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be addressed as follows:

If to the Company:

GigCapital, Inc.

2479 East Bayshore Road

Ste. 200

Palo Alto, CA 94303

Attn: Dr. Avi Katz, President

and Chief Executive Officer

If to the Strategic Consultant:

Walter Bradford Weightman

Email: [***]

 

3



--------------------------------------------------------------------------------

Any notice shall be effective only upon delivery, which for any notice given by
facsimile shall mean notice that has been received by the Party to whom it is
sent as evidenced by confirmation slip.

 

  13

Indemnification

Subject to Section 15 below, the Strategic Consultant shall be entitled to
indemnification by the Company pursuant to an Indemnification Agreement being
entered into between the Company and the Strategic Consultant on or about the
date hereof.

The Strategic Consultant hereby agrees to indemnify and hold harmless the
Company, its partners, subsidiaries, affiliates, successors and assigns, and
each of their officers, directors, agents, contractors, subcontractors and
employees (collectively referred to as the “Indemnitees”), against and from any
and all claims, liabilities, damages, fines, penalties or costs of whatsoever
nature (including reasonable attorneys’ fees), and whether by reason of death of
or injury to any person or loss of or damage to any property or otherwise (and
including, without limitation, any tax or benefit liability, fines or penalties
which may be claimed, asserted or imposed by any governmental authority based
upon payment of fees to the Strategic Consultant), arising out of or in any way
connected with (i) this Agreement, (ii) the services to be provided by the
Strategic Consultant pursuant to this Agreement, or (iii) any related act or
failure to act by Strategic Consultant, whether or not contributed to by the
negligence of any Indemnitee or any agent or employee of any Indemnitees (except
as and to the extent otherwise prohibited by applicable law).

 

  14

Other Obligations

The Strategic Consultant represents and warrants to the Company that he
currently is under no contract or agreement, nor has the Strategic Consultant
previously executed any documents whatsoever with any other person, firm,
association, or corporation that will, in any manner, prevent the Strategic
Consultant from providing the services contemplated under this Agreement.

 

  15

Waiver

The Strategic Consultant understands that the Company has established a trust
account (the “Trust Account”), in the an amount of approximately $77,838,232 for
the benefit of the Company’s public stockholders, and that the Company may
disburse monies from the Trust Account only under the limited circumstances to
be set forth in the prospectus for the Company’s initial public offering. The
Strategic Consultant hereby agrees that he does not have any right, title,
interest or claim of any kind in or to any monies in the Trust Account (“Claim”)
and waives any Claim he may have in the future as a result of, or arising out
of, any services provided to the Company hereunder and will not seek recourse
against the Trust Account for any breach by the Company of this Agreement or for
any other reason. This section shall survive the termination of this Agreement
for any reason.

 

4



--------------------------------------------------------------------------------

  16

Miscellaneous

 

  a.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the Strategic Consultant’s
engagement by the Company, and the other subject matters contained herein,
expressly superseding all prior written, oral or implied agreements and
understandings.

 

  b.

Waiver. The waiver by any Party of any breach of any covenant or condition of
this Agreement shall not be construed as a waiver of any subsequent breach of
such covenant or condition or of the breach of any other restrictive covenant or
condition contained in this Agreement.

 

  c.

Headings. Any section or paragraph title or caption contained in this Agreement
is for convenience only, and in no way defines, limits or describes the scope or
intent of this Agreement or any of the provisions hereof.

 

  d.

Successors. The Company may assign the rights and benefits given to it in this
Agreement. This Agreement shall also survive any sale of assets, merger,
consolidation, or other change in the corporate structure of the Company. The
duties of the Strategic Consultant hereunder are personal in nature and,
therefore, may not be assigned.

 

  e.

Severability. If any term, condition, or provision of this Agreement shall be
found to be illegal or unenforceable for any reason, such provision shall be
modified or deleted so as to make the balance of this Agreement, as modified,
valid and enforceable to the fullest extent permitted by applicable law.

 

  f.

Amendment or Modifications. This agreement shall not be amended, revoked,
altered or modified in whole or in part, except by an agreement in writing
signed by the parties.

 

  g.

Governing Law. All questions relating to the interpretation, performance or
breach of this Agreement shall be governed by the law of the State of
California. Any action relating to this Agreement or the performance of the
Strategic Consultant’s services hereunder shall be filed exclusively in either
the Federal or Superior Court of the County of Santa Clara. The Company and the
Strategic Consultant consent to exclusive venue in these courts and waive any
possible objection thereto.

 

  h.

Construction. This Agreement shall not be construed against any Party by reason
of the fact that the Party may be responsible for the drafting of this Agreement
or any provision hereof.

 

  i.

Knowledge of Rights and Duties. The Parties have carefully reviewed and
completely read all of the provisions of this Agreement and understand and have
been advised that they should consult with their own legal counsel for any and
all explanations of their rights, duties, obligations and responsibilities
hereunder.

 

  j.

Survival. The provisions of Sections 3 through 11, 15 and 16 of this Agreement
shall survive the termination or expiration, for any reason, of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth above.

 

GIGCAPITAL, INC. By:  

/s/ Dr. Avi Katz

Name: Dr. Avi Katz Title: President and Chief Executive Officer STRATEGIC
CONSULTANT:

/s/ Walter Bradford Weightman

Name: Walter Bradford Weightman

Signature page to Strategic Services Agreement



--------------------------------------------------------------------------------

GIGCAPITAL, INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming retained as a consultant (or my consulting
relationship being continued) by GigCapital, Inc., a Delaware corporation
(“GigCapital”), or any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, the “Company”), and in consideration of my
consulting relationship with the Company and my receipt of the compensation now
and hereafter paid to me by the Company, I agree to the following:

1. Consulting Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in a
consulting relationship with, or in the duration of my consulting relationship
with, the Company under any existing agreements between the Company and me,
including but not limited to the consulting agreement entered into by and
between the Company and me, dated August 6, 2019 (the “Consulting Agreement”) or
under applicable law. Any consulting relationship between the Company and me,
whether commenced prior to or upon the date of this Agreement, shall be referred
to herein as the “Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, or to disclose to any person,
firm, corporation or other entity without written authorization of the Chief
Executive Officer of the Company, any Confidential Information of the Company. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of the Relationship,
whether or not during working hours. I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known, and made
generally available, to third parties through no wrongful act of mine or of
others who were under confidentiality obligations as to the item or items
involved.

(b) Prior Obligations. I represent that my performance of all terms of this
Agreement as a consultant of the Company has not breached and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or subsequent to the commencement of my Relationship with
the Company, and I will not disclose to the Company, or use, any inventions,
confidential or non-public proprietary information or material belonging to any
current or former client or employer or any other party. I will not induce the
Company to use any inventions, confidential or non-public proprietary
information or material belonging to any current or former client or employer or
any other party.

 

7



--------------------------------------------------------------------------------

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of my Relationship with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by or a consultant of the Company
(collectively referred to as “Inventions”), except as provided in Section 3(e)
below.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
return all such records (including any copies thereof) to the Company at the
time of termination of my Relationship with the Company as provided for in
Section 4.

(d) Patent and Copyright Rights. I agree to assist the Company or its designee,
at its expense, in every proper way to secure the Company’s, or its designee’s,
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company or its designee
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which the Company or its designee shall deem necessary in order to
apply for, obtain, maintain and transfer such rights, or if not transferable,
waive such

 

8



--------------------------------------------------------------------------------

rights, and in order to assign and convey to the Company or its designee and any
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company or its designee is unable
because of my mental or physical incapacity or unavailability or for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents, copyright, mask works, or other registrations
covering Inventions or original works of authorship assigned to the Company or
its designee as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent, copyright or other registrations thereon with the same legal force and
effect as if originally executed by me. I hereby waive and irrevocably quitclaim
to the Company or its designee any and all claims, of any nature whatsoever,
which I now or hereafter have for infringement of any and all proprietary rights
assigned to the Company or such designee.

(e) Exception to Assignments. I understand that, notwithstanding the terms of
the Consulting Agreement, in the event my Relationship with the Company is at
any time determined to be that of an employee for the purposes of California
Labor Code Section 2870, the provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code Section 2870 (attached hereto as
Exhibit B). I will advise the Company promptly in writing of any inventions that
I believe meet such provisions and are not otherwise disclosed on Exhibit A.

4. Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored company files, e-mail messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I agree that, at the time of
termination of my Relationship with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items, developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns. In the event of
the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C, however, my failure to
sign and deliver the Termination Certificate shall in no way diminish my
continuing obligations under this Agreement.

5. Notification to Other Parties. I hereby grant consent to notification by the
Company to any other parties besides the Company with whom I maintain a
consulting or employment relationship, including parties with whom such
relationship commences after the effective date of this Agreement, about my
rights and obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

6. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twenty-four
months immediately following the termination of my Relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, during my
Relationship with the Company and at any time following termination of my
Relationship with the Company for any reason, with or without cause, I shall not
use any information rising to the level of a trade secret of the Company: (i) to
attempt to negatively influence any of the Company’s clients or customers from
purchasing Company products or services; (ii) to solicit or influence or attempt
to influence any client, customer or other person either directly or indirectly;
or, (iii) to direct any of the Company’s clients or customers to purchase
products and/or services – from any person, firm, corporation, institution or
other entity in competition with the business of the Company.

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company. I represent
that I do not presently perform or intend to perform, during the term of the
Consulting Agreement, consulting or other services for, and I am not presently
employed by and have no intention of being employed by, companies whose
businesses or proposed businesses in any way involve products or services which
would be competitive with the Company’s products or services, or those products
or services proposed or in development by the Company during the term of the
Consulting Agreement (except for those companies, if any, listed on Exhibit D
attached hereto). If, however, I decide to do so, I agree that, in advance of
accepting such employment or agreeing to perform such services, I will promptly
notify the Company in writing, specifying the organization with which I propose
to consult, become employed by, or otherwise provide services to, and provide
information sufficient to allow the Company to determine if such work would
conflict with the interests of the Company or further services which the Company
might request of me.

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties.

 

10



--------------------------------------------------------------------------------

(c) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision. In the event that any court or government
agency of competent jurisdiction determines that, notwithstanding the terms of
the Consulting Agreement specifying my Relationship with the Company as that of
an independent contractor, my provision of services to the Company is not as an
independent contractor but instead as an employee under the applicable laws,
then solely to the extent that such determination is applicable, references in
this Agreement to the Relationship between me and the Company shall be
interpreted to include an employment relationship, and this Agreement shall not
be invalid and unenforceable but shall be read to the fullest extent as may be
valid and enforceable under the applicable laws to carry out the intent and
purpose of the Agreement.

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, including, in the event that Consultant is an entity, any successor
entity, and will be for the benefit of the Company, its successors, and its
assigns.

(e) Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

(f) Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek extraordinary relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and in addition to and
without prejudice to any other rights or remedies that the Company may have for
a breach of this Agreement.

(g) Attorneys’ Fees. If any action, suit, arbitration or other proceeding for
the enforcement of this Agreement is brought with respect to or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions hereof, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that proceeding,
in addition to any other relief to which it may be entitled.

(h) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

The parties have executed this Agreement on the respective dates set forth
below:

 

GIGCAPITAL, INC.       CONSULTANT:                  Walter Bradford Weightman,
an Individual By:  

/s/ Dr. Avi S. Katz

      By: /s/ Walter Bradford Weightman                     Name:   Dr. Avi S.
Katz       Title:   Chief Executive Officer       Date: August 6, 2019      
Date: August 6, 2019 Address:    2479 East Bayshore Road       Address:
[***]                                        

  Ste. 200

                                                                       

  Palo Alto, CA 94303

                                                                       